Citation Nr: 1619382	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  05-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected tender scar, left foot, status-post plantar wart removal with subsequent removal of painful scar tissue (also claimed as benign skin neoplasms-lesions).


REPRESENTATION

Veteran represented by:	Rebecca C. Wanee (Patrick), Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to November 1954. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

By statement dated September 2015, the Veteran's representative requested a grant of 30 percent and so indicated that 30 percent would constitute a fulfillment of this claim.  As such, the Board considers 30 percent a full grant of this claim.  See A.B. v. Brown, 6 Vet. App. 35, 39   (1993) (recognizing that a claimant may limit his claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a particular service-connected disability when communicated by clear express intent).

In June 2006, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file. 

In September 2006 and September 2007, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development. 

In May 2008, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court granted the parties' Joint Motion to Vacate and Remand, vacating the Board's May 2008 decision and remanding the claim for compliance with the terms of the Joint Motion to Vacate and Remand. 

In its May 2008 decision, the Board noted that, in the May 2005 rating decision, and subsequent Board remands, the service-connected disability had been characterized as entitlement to a rating in excess of 10 percent for service-connected tender scar, left foot, status-post plantar wart removal with subsequent removal of painful scar tissue (also claimed as benign skin neoplasms-lesions).  The Board stated that it would continue to use this characterization for the service-connected disability because it did not restrict the original grant of service connection for the postoperative residuals of plantar wart removal, pursuant to the October 1979 rating decision. 

In March 2010, this matter was again remanded by the Board for additional development. 

Thereafter in April 2012, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court, which in a September 2012 Order, granted the parties' Joint Motion for Vacatur and Remand, vacating the Board's April 2012 decision and remanding the claim for compliance with the terms of the Joint Motion. 

The matter was again remanded by the Board in October 2013.

The Board has reviewed the entirety of the Veteran's electronic claims files to ensure full consideration of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The service-connected tender scar, left foot, status-post plantar wart removal with subsequent removal of painful scar tissue (also claimed as benign skin neoplasms-lesions) is appropriately contemplated as a severe left foot disability with functional limitations to the Veteran.



CONCLUSION OF LAW

The criteria for a 30 percent rating for the service-connected tender scar, left foot, status-post plantar wart removal with subsequent removal of painful scar tissue (also claimed as benign skin neoplasms-lesions) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.118, Diagnostic Code 7804, 7805; 38 C.F.R. § 4.71a, Diagnostic Code 5284.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Remand Instructions

The latest October 2013 Board remand was entered to ensure compliance with the September 2012 and September 2009 Orders, as well as the September 2006, September 2007, and March 2010 remands.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board acknowledges that the October 2013 Board remand instructions were not complied with, as VA examinations were conducted in December 2013 and May 2015, but not by physicians with specialty in foot disorders.  Further, the examiner did not conduct range of motion studies with specific requirements expressed in degrees or discuss nonservice-connected disorders, specifically the Veteran's degenerative joint disease and pain in his knees.  However, in light of the fully favorable grant herein, the Board finds lack of compliance with prior remands to have no prejudice to the Veteran.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case, as the medical evidence of symptomatology has remained stable throughout the appeal.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Left Foot Scar Disability

In this case, the Veteran's disability is evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  However, the Board finds that the Veteran's disability is more properly contemplated alternatively under the Diagnostic Code 5284, other foot injuries.  Notably, Diagnostic Code 7805 provides that a scar can be rated on the part of the body affected.  Id.  Under DC 5284, a severe foot disability is rated at 30 percent; moderately severe at 20 percent; and moderate at 10 percent.  38 C.F.R. § 4.71a.  

Here, the Board finds that a rating of 30 percent for a severe foot disability is warranted from the pendency of the appeal.  As stated above, the Veteran has indicated 30 percent rating to be a full satisfaction of this appeal.  As such, this decision constitutes a full grant of this appeal.

The Board has considered the full ratings criteria for scars, noting that the rating criteria changed effective October 2008, and foot disabilities in rendering this decision, and finds the 30 percent rating most appropriate.  38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 7801-7805 (prior to October 23, 2008), Diagnostic Codes 7801-7805, 5276, 5284 (2011).  Full discussion of these criteria is unnecessary considering the full grant of the appeal herein.

By way of evidence, an August 1980 VA hospital summary shows that the Veteran had a wart removed from the plantar aspect of the left foot in 1953.  He complained that since then, he was unable to put any weight on the left foot due to pain.  A cicatrix (scar) was excised from the plantar aspect of the Veteran's left foot.

The report of the September 2003 VA examination recounted foot surgery during service.  The Veteran recovered well until 1980 when it hurt so badly that he could not walk.  He then had surgery to remove additional scar tissue.  He did fairly well for a short period with resumption of pain.  Nonetheless, he did reasonably well until November 2002 when it again got to the point that he could not walk on it.  Since then, it was noted that the Veteran was seeing a private podiatrist every 6 weeks for paring of the callus.  He was treated with inserts and some special shoes. Examination revealed a 1.5 by 1.0 centimeter scar or callus on the plantar aspect of the left foot, just distal to the heel.  The area was quite tender.  There was no adherence to under lying tissues.  The area was scaly and had a somewhat rough surface.  It was not unstable and mildly elevated, deep and not superficial.  There was no evidence of inflammation or keloid formation.  Color was normal.  It was indurated.  With his shoes off, the Veteran tended to walk on the toes of his left foot.  There was a more normal gait with shoes on.  There was no unusual shoe wear.  The diagnosis was tender left plantar scar and scar/callus.  The examiner remarked that every 6 weeks, the Veteran had to have the callus pared and sanded.  He also required inserts and special shoes.  It did have some effect on his gait.  The scar was tender.

On VA examination in April 2005, the Veteran provided a history of surgery in service to remove something from the bottom of his foot and again about 1982.  He reported that he currently had itching, burning, and cracking, with inflammation and redness in that area.  He saw a podiatrist every 5 weeks to have it worked on.  He also used shoe inserts prescribed by the podiatrist, which provided some relief.  On physical examination, there was a 2.0 by 1.5 callus formation on the lateral aspect of the plantar surface of the left foot.  There was pain on examination of the scar.  There was pain present with squeezing, as well as point tenderness with pushing on the plantar surface of the callus.  The callus was adherent to the underlying tissue and hypertrophic with loss of covering skin over the scar.  It was elevated with a central depression.  The scar was superficial without edema or keloid formation.  It was normal skin color, but hypertrophic and resembling a callus.  There was no induration or inflexibility of the skin in the area of the scar.  The diagnoses were left foot plantar wart removed; subsequent painful scar tissue removed, and callus formation of the left foot.

At his June 2006 videoconference hearing, the Veteran testified that when he stood to walk, his left foot hurt so badly that he could hardly stand it.  He said that if he stood a good bit, he had to sit down and prop his feet up.  He reported that he could not walk without his cane.  He stated that his foot would swell, turn red, itch, crack open, and sometimes his toes would go numb.  He said that he had to see the doctor every month for treatment.  The Veteran gave a history of foot surgery during and after service.  Following service, his civilian job required a good deal of standing.  Treatment included pain medication.  For two years he had been using a cane to help take the weight off his left foot.  Every 4 to 5 weeks he saw a podiatrist who cut or ground off the lesion and put medicine on it.

On VA examination in February 2007, the claims folder was reviewed.  It was reported that the Veteran stated that he was unable to walk more than a few steps when he had flare-ups in the size of his scar.  He was required to visit a podiatrist every month to have keratotic tissues shaved.  Also, he had been prescribed prosthetic shoes, insoles, and pads.  The Veteran complained of constant, moderate pain in the left foot.  His co-morbid conditions included bilateral degenerative joint disease of the knees with knee replacements.  He used a cane, as well as orthotics for his shoes and heel pads.  He had local surgery every month and had no other treatment.  It was noted that the Veteran retired in June 1996 and was not currently employed.  He stated that the condition affected his activities of daily living, such as dressing, bathing, and toileting, due to decreased mobility.  He asserted that he was unable to stand more than 15 minutes.  It interfered with sleep.  His ability to walk decreased to less than a third of a mile.  He reported a flare-up of pain every day that was severe, 9/10.  It would occur every day and last all day.  Examination of the feet showed them to be without corns, calluses, or edema.  There were no flat feet.  There was no pain on manipulation of the Achilles tendon.  There was painful motion of the right great toe metatarsophalangeal joint and restricted motion.  Dorsiflexion went from 0 to 20 degrees with pain actively, and with repetitive use, it was reduced to 0 degrees midline with pain at the end point, actively and passively.  There was tenderness throughout the foot.  There was no abnormal weight bearing, weakness, or instability.  X-rays revealed mild degenerative changes of the first metatarsal and moderate changes of the calcaneus.  The diagnosis was degenerative joint disease of the left foot.  The examiner expressed the opinion that the current diagnosis of degenerative joint disease of the left foot was less likely than not related to the service-connected foot scar, hyperkeratotic condition status post plantar wart revision.  The examiner explained that the Veteran has chronic severe degenerative joint disease in both knees that would explain a change in his gait affecting degenerative changes of the foot.  Further, there was no link to plantar warts causing degenerative joint disease in research literature.  Also, the Veteran left active service in 1954, 53 years earlier, and x-ray findings of arthritis in a person of his age and previous occupation in the textile industry was to be expected and was unrelated to the scar.

In a statement received in May 2007, a private fee-basis podiatrist, H. A. M, Jr., D.P.M., wrote that the Veteran has been treated for hyperkeratotic lesions at the base of the cuboid of the left foot.  He had had 2 surgeries, which did not resolve the problem.  The surgeries left scar tissue, which formed painful benign skin neoplasms, which were becoming worse with time.  If not treated every 4 weeks, recurring infections could form and make it difficult to ambulate and stand without the use of a cane.  An accommodation pad was recommended to be added to his insole of his shoes.  Special shoes were more comfortable than regular shoes.  The podiatrist provided similar statements in October 2004 and October 2006, as well as copies of his treatment records. 

In May 2007, a private physician, S. D. K., M.D., reported that the Veteran had been taking prescription medication for pain, since September 2001.  The reason for the medication was not disclosed.

The Veteran was given another VA examination in November 2007.  The claims folder and medical records were reviewed.  It was noted that he had had a plantar wart removed while on active duty in 1954.  It was also noted that the right leg was 1/2 inch shorter than the left.  Examination disclosed a 0.5 by 0.5 centimeter callus on the left dorsal foot.  It was dry with no erythema.  There was pain on palpation.  The Veteran walked slowly with a cane, favoring the right side.  He had modified shoe inserts from a podiatrist and wore special shoes.  The x-ray of the foot revealed a very large posterior calcaneal fragmented spur extending, and probably impinging, next to the Achilles' tendon.  There was also a spur deformity at the attachment of the Achilles' tendon, which was possibly an old partial avulsion injury.  There was moderate inferior calcaneal spurring and slight pes planus.  The impression was large calcaneal spurs.  The examiner concluded that the foot pain was most likely due to bony deformity and not the scar.

VA and private treatment records submitted after the November 2007 examination indicate that the Veteran continued to receive treatment for a hyperkeratotic lesion at the base of the cuboid on the left foot.  Private treatment records note that the Veteran had two surgeries while serving in the military that left scar tissue which form painful benign skin neoplasms.  These were noted to be getting worse with time.  If not treated every four weeks, by paring down the lesions, the private physician indicated that reoccurring infections could form and make it difficult to ambulate and stand without use of a cane.

The Veteran was again afforded a VA examination dated in April 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted the Veteran's medical history, including a diagnosis of a hyperkeratotic lesion at the cuboid measuring 2 cm by 2 cm with benign neoplasms.  The Veteran reported that he had been treated for plantar warts during his time in service from 1953 to 1954.  He indicated that he has flare-ups of his scar continuously and that he has a hyperkeratotic condition as a result of surgical removal of plantar warts.  The Veteran reported that he cannot walk more than a few steps and that he has severe pain secondary to his scar.  He was noted to see a podiatrist once every month to have the keratotic lesion shaved off, and was indicated to have cryotherapy once every 6 months.  The examiner noted that the Veteran had a cane and used orthotics and prosthetic shoes.  The Veteran was also noted to have bilateral degenerative joint disease of the knees and had bilateral knee replacements.  The Veteran reported that the scar itself affects his activities of daily living, including toileting, bathing, and other aspects due to decreased mobility.  He indicated that it interferes with his sleep.  Examination of the skin was without corns, calluses, or edema.  The feet were not flat and dorsiflexion of the foot was 0 to 20 degrees.  There was no abnormal weightbearing, weakness, or instability.  Flexion was 0-40 degrees, and range of motion was not additionally limited following repetitive use on examination.  Examination of the scar indicated that it was located on the plantar surface of the left foot.  It was approximately over the third metatarsal near the ball of the foot, and measured 4 cm by 1 cm.  It was tender to palpation, but had normal adherence and texture, and was noted to be stable.  There was a very mild depression of 0.3 cm throughout its entire dimension, and there was some underlying tissue loss.  There was no inflammation, edema, or keloid formation on examination.  The scar was mildly hypopigmented.  There was no induration, inflexibility, or limitation of motion or function caused by the scar itself.  After examination, the Veteran was diagnosed with left foot plantar scar.  The examiner then stated that, in terms of the scar itself, there were no functional limitations directly related to this.  The Veteran was noted to have significant pain, which the examiner opined was extending from degenerative joint disease.  The examiner noted that the Veteran had degenerative joint disease of the knees, as well as degenerative joint disease of the foot.  The examiner also stated that a surgical scar would not cause degenerative joint disease of the first metatarsal and changes of the calcaneus, which the Veteran was noted to have.  The examiner then stated that, therefore, it was less likely than not that the scar was causing any significant functional limitations.

Finally, the Veteran submitted an October 2011 report of the Veteran's private physician.  The physician stated that his examination of the Veteran revealed evidence of a chronic foot injury with painful neuropathy from a service-connected injury dating to a surgical excision occurring during the Veteran's service in the Air Force.  The physician indicated that he reviewed the Veteran's claims file and his service treatment records in connection with his report.  The Veteran described intense symptoms that result in drastic loss of ADLs on a near daily basis.  The physician indicated that the Veteran had ongoing foot pain requiring regular usage of analgesics.  He was noted to have had numerous falls and near falls, and a chronic antalgic gait.  Examination of the lower extremities revealed abnormal gait-antalgia, and a deforming scar with 2.0 x 1.7 cm callus that was tender to palpation.  The Veteran had full range of motion at the hips, knees, and ankles.  The Veteran was able to stand on his toes and heels.  Babinski was normal and reflexes were normal.  The physician indicated that the Veteran had ongoing foot pain on examination and by history that was much more than a simple dermal lesion.  The physician noted that the Veteran's foot disability constituted severe symptoms.

The Veteran appeared for a VA examination in December 2013.  The VA examiner admitted to being an internist, not orthopedist or podiatrist.  However, he stated that he reviewed the claims file, examined the Veteran and believes that it is at least as likely as not that the scar has at least contributed to some neuropathic pains and has resulted in alteration of gait, as the Veteran wears in soles and uses a cane to assist with ambulation.

The Veteran appeared finally for a VA examination in May 2015.  The examiner found the left foot scar, 1cm by 1 cm, manifests with pain, accentuated upon use and weight bearing, callouses, extreme tenderness of the plantar surfaces, not improved by orthopedic shoes or appliances, and flare-ups which result in left foot pain, weakness, fatigability, and incoordination that significantly limit functional ability.  He noted treatment to include callus shaving.  The examiner noted the functional impact of the scar to be difficulty with prolonged standing and ambulation and moderate to severe loss of ambulation due to pain.  The examiner further specified that the scar limits antalgic gait.  The examiner acknowledged the presence of bilateral degenerative joint disease but did not specify the extent to which that contributed to functional limitation, as opposed to the service-connected scar.  He noted range of motion to the left foot was unaffected by the scar.

Taken together, the preponderance of the evidence is for assigning a 30 percent evaluation for the Veteran's left foot scar disability, for severe symptoms demonstrated throughout the pendency of the appeal.  

The Veteran has throughout the appeals period reported pain and tenderness due to the scar, and difficulty with standing and walking.  The Veteran has reported consistently that he must be treated by a doctor every few weeks for shaving and treating calluses as a result of the scar.  Dating from the first September 2003 VA examination, the scar has been noted to impact the Veteran's gait such that he requires inserts and special shoes.  During the February 2007 VA examination, it was reported that the Veteran stated that he was unable to walk more than a few steps when he had flare-ups in the size of his scar.  In October 2011, the Veteran's private physician stated that the scar manifested as a severe foot injury with painful neuropathy.   The December 2013 VA examiner opined that it is at least as likely as not that the scar has at least contributed to some neuropathic pains and has resulted in alteration of gait, as the Veteran wears in soles and uses a cane to assist with ambulation.  The May 2015 VA examiner found significant functional limitation as due to the scar, including difficulty standing, walking, and impaired antalgic gait.

The Board recognizes that there is indication from the February 2007, November 2007, and April 2010 VA examiners that the Veteran's gait difficulties are relating to his non-service connected degenerative joint disease and diagnosed bone spurs, not his service-connected left foot scar and residuals thereof.  However, the October 2011 report of the Veteran's private physician and the December 2013 VA examiner's report suggest that the Veteran's foot pain is related to his service-connected scar disability.  When the evidence is in equipoise, as here, the benefit of the doubt is given to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Because the preponderance of the evidence is for a finding that the criteria for a higher rating for the Veteran's disability have been met, the appeal is granted to a rating of 30 percent.  

Extraschedular and Rice Considerations

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant the assignment of a higher evaluation on an extra-schedular basis.  As previously stated, the Veteran has indicated that 30 percent rating, herein granted, constitutes a full satisfaction of this appeal.  Further, there is no showing that the Veteran's disability has resulted in marked interference with employment, beyond that contemplated in the rating criteria of 30 percent for severe foot disability.  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a total rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  
Here, while functional limitation as to the Veteran's left feet disability is noted, the Veteran has not claimed inability to work due to his service-connected disability.  Therefore, the issue of entitlement to TDIU is not raised at this time.


ORDER

A rating of 30 percent for the service-connected tender scar, left foot, status-post plantar wart removal with subsequent removal of painful scar tissue (also claimed as benign skin neoplasms-lesions) is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


